




    






EMPLOYMENT AGREEMENT
James L. Rose
This Employment Agreement (this “Agreement”) is entered into effective as of
January 1, 2015 (the “Effective Date”), by and between Orion Marine Group, Inc.,
a Delaware corporation (the “Company”), and James L. Rose (the “Key Employee”).
W I T N E S S E T H:
WHEREAS, the Company has identified you as a Key Employee who is an integral
part of the Company’s operation and management;
WHEREAS, the Company recognizes your efforts as a Key Employee and desires to
reward those efforts to protect and enhance the best interests of the Company;
WHEREAS, the Key Employee and the Company previously entered into that certain
Employment Agreement, which such Employment Agreement, as extended and otherwise
amended, terminates as of March 31, 2015 (the “Prior Agreement”); and
WHEREAS, as of the Effective Date, this Agreement supersedes and replaces the
Prior Agreement in its entirety.
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
ARTICLEI



ARTICLEIIDEFINITIONS AND INTERPRETATIONS
1.Definitions.
(a)“Base Salary” means the Key Employee’s base salary described in Section
2.3(a), as such base salary may be increased (but not decreased) by the Company
from time to time.
(b)“Board” means the Board of Directors of the Company.
(c)“Cause” means:
(i)A material breach by Key Employee of Section 3.8 of this Agreement (regarding
the noncompetition and confidentiality provisions);
(ii)The commission of a criminal act by Key Employee against the Company,
including but not limited to fraud, embezzlement or theft;
(iii)The conviction, plea of no contest or nolo contendere, deferred
adjudication or unadjudicated probation of Key Employee for any felony or any
crime involving moral turpitude; or
(iv)Key Employee’s failure or refusal to carry out, or comply with, in any
material respect, any lawful directive of the Board consistent with the terms of
the Agreement which is not remedied within 30 days after Key Employee’s receipt
of written notice from the Company.
(d)“Change in Control” means the occurrence of any of the following events:
(i)A “change in the ownership of the Company” which will occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock in the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market




--------------------------------------------------------------------------------




value or total voting power of the stock of the Company; however, if any one
person or more than one person acting as a group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons will
not be considered a “change in the ownership of the Company” (or to cause a
“change in the effective control of the Company” within the meaning of Section
1.1(d)(ii) below) and an increase of the effective percentage of stock owned by
any one person, or persons acting as a group, as a result of a transaction in
which the Company acquires its stock in exchange for property will be treated as
an acquisition of stock for purposes of this paragraph; provided, further,
however, that for purposes of this Section 1.1(d)(i), the following acquisitions
will not constitute a Change in Control: (A) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company or (B) any acquisition by investors
(immediately prior to such acquisition) in the Company for financing purposes,
as determined by the Committee in its sole discretion. This Section 1.1(d)(i)
applies only when there is a transfer of the stock of the Company (or issuance
of stock) and stock in the Company remains outstanding after the transaction.
(ii)A “change in the effective control of the Company” which will occur on the
date that either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company, except for (y) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company or (z) any acquisition by investors (immediately prior to such
acquisition) in the Company for financing purposes, as determined by the
Committee in its sole discretion or (B) a majority of the members of the Board
are replaced during any 12‑month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election. For purposes of a “change in the effective
control of the Company,” if any one person, or more than one person acting as a
group, is considered to effectively control the Company within the meaning of
this Section 1.1(d)(ii), the acquisition of additional control of the Company by
the same person or persons is not considered a “change in the effective control
of the Company,” or to cause a “change in the ownership of the Company” within
the meaning of Section 1.1(d)(i) above.
(iii)A “change in the ownership of a substantial portion of the Company’s
assets” which will occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets of the Company that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. Any transfer of assets to an entity that is
controlled by the shareholders of the Company immediately after the transfer, as
provided in guidance issued pursuant to the Nonqualified Deferred Compensation
Rules, will not constitute a Change in Control.
For purposes of this Section 1.1(d), the provisions of section 318(a) of the
Code regarding the constructive ownership of stock will apply to determine stock
ownership; provided that stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option. In addition, for purposes of this
Section 1.1(d) and except as otherwise provided in an Award agreement, “Company”
includes (x) the Company; (y) the entity for whom the Key Employee performs
services; and (z) an entity that is a stockholder owning more than 50% of the
total fair market value and total voting power (a “Majority Shareholder”) of the
Company or the entity identified in (y) above, or any entity in a chain of
entities in which each entity is a Majority Shareholder of another entity in the
chain, ending in the Company or the entity identified in (y) above.




--------------------------------------------------------------------------------




(e)“Code” means the Internal Revenue Code of 1986, as amended.
(f)“Disability” means a Key Employee’s disability within the meaning of the
Company’s long-term disability plan. In the event of a dispute between the
parties as to whether the Key Employee is disabled, whether Key Employee is
disabled will be determined by the mutual agreement of a physician selected by
the Company or its insurers (the “Company Physician”) and a physician selected
by Key Employee (“Key Employee’s Physician”). In the event that the Company
Physician and Key Employee’s Physician cannot agree on whether Key Employee is
Disabled, such determination will be made by a third physician who is jointly
selected by the Company Physician and Key Employee’s Physician.
(g)“Good Reason” means:
(i)a material breach of Section 2.3, including but not limited to reduction of
any component of Key Employee’s compensation set forth in Section 2.3(a) or (b)
without Key Employee’s consent; provided, however, that a reduction of Key
Employee’s compensation set forth in Section 2.3(b) with respect to bonus shall
mean the elimination of Key Employee’s ability to earn a bonus or a reduction in
the percentage of Base Salary Key Employee is eligible to earn as a bonus,
(ii)a material reduction of Key Employee’s duties (without the Key Employee’s
consent) from those in effect as of the Effective Date or as subsequently agreed
to by Key Employee and the Company, or
(iii)the relocation of the Key Employee’s primary work site to a location
greater than 50 miles from the Key Employee’s work site as of the Effective
Date.
(h)“Nonqualified Deferred Compensation Rules” means the limitations or
requirements of Section 409A of the Code and the regulations promulgated
thereunder.
(i)“Protection Period” means the period beginning on the date that is three
months prior to the occurrence of a Change in Control and ending 12 months
following the occurrence of a Change in Control.
(j)“Restricted Period” means (i) if Key Employee is terminated for Cause or
voluntarily resigns without Good Reason, the twenty-four month period
immediately following Employee’s last day of employment under this Agreement;
(ii) if Key Employee is terminated without Cause or voluntarily resigns with
Good Reason not during the Protection Period, the twelve month period
immediately following Employee’s last day of employment under this Agreement; or
(iii) if Key Employee is terminated without Cause or voluntarily resigns with
Good Reason during the Protection Period, the thirty-six month period
immediately following Employee’s last day of employment under this Agreement.
(k)“Without Cause” means termination by the Company of Key Employee’s employment
at the Company’s sole discretion for any reason, other than by reason of Key
Employee’s death or Disability, and other than a termination based upon Cause.
2.Interpretations. In this Agreement, unless a clear contrary intention appears,
(a) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision; (b) reference to any Article or Section, means
such Article or Section hereof; and (c) the word “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term.
ARTICLEIII

ARTICLEIVEMPLOYMENT AND DUTIES
1.Term. The term of this Agreement will commence on the Effective Date of this
Agreement and end on June 30, 2017 (the “Initial Term”). The Agreement may be
extended for an additional two year period at the end of the Initial Term (the
“Renewal Term”) upon mutual agreement of the parties entered into not less than
60 days prior to the expiration of the Initial Term. Notwithstanding any other
provision of this Agreement, Key Employee’s employment pursuant to this
Agreement may be terminated at any time in accordance with ARTICLE III. The
period from the Effective Date through the expiration of this Agreement,
including the Renewal Term, or, if sooner, the termination of Employee’s
employment pursuant to this




--------------------------------------------------------------------------------




Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Employment Period.”
2.Position, Duties and Services. The Key Employee will have such duties and
powers as will be determined from time to time by the Board consistent
therewith. The Key Employee will perform diligently and to the best of his
abilities such duties. The Key Employee’s employment will be subject to the
supervision and direction of the Board.
3.Compensation.
(a)Base Salary. During the Employment Period, Key Employee will receive an
initial Base Salary at the rate of Four Hundred Thousand Dollars ($400,000.00)
per annum payable in periodic installments in accordance with the Company’s
normal payroll practices and procedures, which base salary may be increased (but
not decreased) by the Company from time to time.
(b)Bonuses and Perquisites. During the Employment Period, Key Employee will be
entitled to bonuses and perquisites as determined by the Board in its good faith
discretion.
(c)Car Allowance. During the Employment Period, Key Employee will be entitled to
a monthly car allowance of One Thousand and Fifty Dollars ($1,050.00) which car
allowance may be increased (but not decreased) by the Company from time to
time..
(d)Incentive, Savings, Profit Sharing, and Retirement Plans. During the
Employment Period, Key Employee will be entitled to participate in all
incentive, savings, profit sharing and retirement plans, practices, policies and
programs applicable generally, from time to time, to other similarly situated
employees of the Company.
(e)Welfare Benefit Plans. During the Employment Period Key Employee and/or Key
Employee’s family, as the case may be, will be eligible for participation in and
will receive all benefits under the welfare benefit plans, practices, policies
and programs applicable generally, from time to time, to other similarly
situated employees of the Company.
(f)Expenses. During the Employment Period, Key Executive shall be entitled to
receive reimbursement for all reasonable business expenses, including, but not
limited to, those expenses expressly provided for in this Agreement, incurred by
the Key Executive in accordance with the policies, practices and procedures of
the Company. All such expenses are to be reimbursed to Key Executive in
accordance with the Company’s policies and procedures for reimbursing expenses,
but in no event shall any reimbursement payment be paid to Key Executive
following the last day of the calendar year following the calendar year in which
the expense was incurred. The amount of expenses for which Key Executive is
eligible to receive reimbursement during any calendar year shall not affect the
amount of expenses for which Key Executive is eligible to receive reimbursement
during any other calendar year during the term of this Agreement. Any
reimbursement payable in accordance with this Section 2.3(f) will not be subject
to liquidation or exchange for another benefit.
4.Severance Benefit. Key Employee will be entitled to receive the severance
benefits described in ARTICLE III upon his termination of employment during the
term of this Agreement described in Section 2.1 provided he satisfies the
requirements outlined in ARTICLE III.
ARTICLEV

ARTICLEVIEARLY TERMINATION
1.Death. Upon the death of Key Employee during the Employment Period, this
Agreement will terminate and Key Employee’s estate will be entitled to payment
of his Base Salary through the date of such termination plus any benefits
accrued up to the date of his death payable pursuant to the terms of the benefit
plans specified in Section 2.3 in which Key Employee is a participant.
2.Disability. In the event of Key Employee’s Disability during the Employment
Period, the Company may terminate Key Employee’s employment in which case this
Agreement will terminate and Key Employee will be entitled to payment of the
following benefits: (a) his Base Salary through the date of such termination;
(b) long‑term disability benefits pursuant to the terms of any long-term
disability policy provided to similarly situated employees of the Company in
which Key Employee has elected to participate; and (c)




--------------------------------------------------------------------------------




payment of any benefits payable pursuant to the terms of the benefit plans
specified in Section 2.3 in which Key Employee is a participant.
3.Termination for Cause or Voluntary Resignation by Key Employee Without Good
Reason. If Key Employee’s employment is terminated during the term of this
Agreement for Cause or if Key Employee voluntarily resigns from the employment
of the Company without Good Reason, then Key Employee will be entitled to
receive: (a) his Base Salary in effect at the time notice of termination is
given through the date of termination, (b) payment of any benefits payable
pursuant to the terms of the benefit plans specified in Section 2.3 in which Key
Employee is a participant, and (c) reimbursement of any outstanding expense
eligible for reimbursement (such amounts and benefits in clauses (a), (b) and
(c), the “Accrued Obligations”).
4.Termination Without Cause or for Good Reason Not During the Protection Period.
Subject to Section 3.6, if the Key Employee’s employment is terminated during
the term of this Agreement by the Company Without Cause or if Key Employee
terminates his employment with the Company during the term of this Agreement for
Good Reason and, in either case, Section 3.5 is not applicable, Key Employee
will be entitled to receive (a) the Accrued Obligations; (b) continued payment
of Key Employee’s Base Salary for a period of twelve months, in accordance with
the Company’s standard payroll practices; (c) monthly payment for a period of
twelve months of $2,500 to cover transitional expenses; (d) monthly payment for
a period of twelve months of an amount equal to Key Employee’s monthly car
allowance; plus (e) a lump sum payment equal to the most recent bonus awarded to
Key Employee pursuant to the NEO Bonus Plan or any predecessor or replacement
plan. Subject to Section 3.10, the payments and benefits described in this
Section 3.4 shall begin or shall be paid, as applicable to the form of payment
described above for each payment or benefit, to Key Employee on the sixtieth day
immediately following the Key Employee’s termination of employment.
5.Termination Without Cause or for Good Reason During the Protection Period.
Subject to Section 3.6, , if the Key Employee’s employment is terminated during
the term of this Agreement by the Company Without Cause or if Key Employee
terminates his employment with the Company during the term of this Agreement for
Good Reason, and in either case, during the Protection Period, Key Employee will
be entitled to receive (a) the Accrued Obligations; (b) a lump sum payment equal
to Thirty (30) months of Key Employee’s Base Salary; (c) a lump sum payment
equal to Thirty (30) times $2,500 to cover transitional expenses; (d) a lump sum
payment equal to Thirty (30) times Key Employee’s monthly car allowance; plus
(e) a lump sum payment equal to two and a half (2.5) times the most recent bonus
awarded to Key Employee pursuant to the NEO Bonus Plan or any predecessor or
replacement plan; and (f) notwithstanding terms to the contrary in any award
agreement (including awards granted and award agreements entered into after the
Effective Date), the accelerated vesting, settlement and, as applicable,
exercisability of all outstanding equity awards held by Key Employee immediately
prior to such termination (with any performance goals associated with such
equity awards being deemed to be achieved at the maximum performance level);
provided, however, to the extent the Key Employee is, or is reasonably expected
to be, a “covered employee” within the meaning of Section 162(m) of the Code, in
the calendar year of the Key Employee’s termination of employment, the vesting
of any outstanding equity awards intended to be “performance-based compensation”
within the meaning of Section 162(m) of the Code will instead be based on actual
performance for the full performance period in which the Key Employee
experienced a termination of employment (without pro-ration to reflect the
number of days the Key Employee was employed during the performance period) and
paid in a lump-sum within 2½ months following the end of the performance period
in which the Key Employee experienced the termination. Subject to Section 3.10,
the payments and benefits described in this Section 3.5 shall begin or shall be
paid, as applicable to the form of payment described above for each payment or
benefit, to Key Employee on the later to occur of (i) the sixtieth day
immediately following the Key Employee’s termination of employment, or (ii) the
date of the Change in Control.
6.Termination of Company’s Obligations. Upon termination of Key Employee’s
employment for any reason, the Company’s obligations under this Agreement will
terminate and Key Employee will be




--------------------------------------------------------------------------------




entitled to no compensation and benefits under this Agreement other than that
provided in this ARTICLE III. Notwithstanding such termination, the parties’
obligations under this ARTICLE III, including Section 3.8, will remain in full
force and effect.
7.Release. Notwithstanding the foregoing provisions of this Section 3.7, Key
Employee will be entitled to the additional benefits specified in Section 3.4
(regarding termination Without Cause or for Good Reason not during a Protection
Period) and Section 3.5 (regarding termination Without Cause or for Good Reason
during a Protection Period) (i.e., those in addition to the payment of his Base
Salary through the date of termination and any benefits payable pursuant to the
terms of the benefit plans specified in Section 2.3 in which Key Employee is a
participant), only upon his execution (and non‑revocation) of a waiver and
release of all claims in a form acceptable to the Company. The waiver and
release document must be executed and delivered to the appropriate Company
representative on or before the fiftieth day period immediately following Key
Employee’s termination of employment.
8.Non‑Competition, Confidentiality.
(a)Agreement not to Compete. In consideration of the Company’s promise to
provide Key Employee with Confidential Information, as defined in Section
3.8(b), the other mutual promises contained in this Agreement, and Key
Employee’s employment with the Company, and so as to enforce Key Employee’s
promises regarding Confidential Information contained in Section 3.8(b) of this
Agreement, Key Employee agrees that in the event his employment with the Company
is terminated for any reason whatsoever, Key Employee will not, during the
applicable Restricted Period (extended by any period of time during which Key
Employee is in violation of this Section 3.8), directly or indirectly, carry on
or conduct, in competition with the Company or its subsidiaries or affiliates,
any business of the nature in which the Company or its subsidiaries or
affiliates are then engaged in any geographical area in which the Company or its
subsidiaries or affiliates engage in business at the time of such termination or
in which any of them, prior to termination of Key Employee’s employment,
evidenced in writing, at any time during the six month period prior to such
termination, an intention to engage in such business. Key Employee agrees that
he will not so conduct or engage in any such business either as an individual on
his own account or as a partner or joint venturer or as an Key Employee, agent,
consultant or salesman for any other person or entity, or as an officer or
director of a corporation or as a shareholder in a corporation of which he will
then own 10% or more of any class of stock.
(b)Confidential Information. The Company makes a binding promise not conditioned
upon continued employment to provide Key Employee with certain Confidential
Information above and beyond any Confidential Information Key Employee may have
previously received. Key Employee will not, directly or indirectly, at any time
following termination of his employment with the Company, reveal, divulge or
make known to any person or entity, or use for Key Employee’s personal benefit
(including, without limitation, for the purpose of soliciting business, whether
or not competitive with any business of the Company or any of its subsidiaries
or affiliates), any information acquired during the Employment Period with
regard to the financial, business or other affairs of the Company or any of its
subsidiaries or affiliates (including, without limitation, any list or record of
persons or entities with which the Company or any of its subsidiaries or
affiliates has any dealings), other than (i) information already in the public
domain; (ii) information of a type not considered confidential by persons
engaged in the same business or a business similar to that conducted by the
Company or its subsidiaries and affiliates; or (iii) information that Key
Employee is required to disclose under the following circumstances: (A) at the
express direction of any authorized governmental entity; (B) pursuant to a
subpoena or other court process; (C) as otherwise required by law or the rules,
regulations, or orders of any applicable regulatory body; or (D) as otherwise
necessary, in the opinion of counsel for Key Employee, to be disclosed by Key
Employee in connection with any legal action or proceeding involving Key
Employee and the Company or any subsidiary or affiliate of the Company in his
capacity as an employee, officer, director, or stockholder of the Company or any
subsidiary or affiliate of the Company. Key Employee will, at any time requested
by the Company (either during or within two years after his employment with the
Company), promptly deliver to the Company all memoranda, notes, reports, lists
and




--------------------------------------------------------------------------------




other documents (and all copies thereof) relating to the business of the Company
or any of its subsidiaries and affiliates which he may then possess or have
under his control.
(c)Reasonableness of Restrictions. Key Employee acknowledges that the geographic
boundaries, scope of prohibited activities, and time duration set forth in this
Section 3.8 are reasonable in nature and are no broader than are necessary to
maintain the confidentiality and the goodwill of the Company and the
confidentiality of its Confidential Information and to protect the legitimate
business interests of the Company, and that the enforcement of such provisions
would not cause Key Employee any undue hardship nor unreasonably interfere with
Key Employee’s ability to earn a livelihood. If any court determines that any
portion of this Section 3.8 is invalid or unenforceable, the remainder of this
Section 3.8 will not thereby be affected and will be given full effect without
regard to the invalid provisions. If any court construes any of the provisions
of this Section 3.8, or any part thereof, to be unreasonable because of the
duration or scope of such provision, such court will have the power to reduce
the duration or scope of such provision and to enforce such provision as so
reduced.
(d)Enforcement. Upon Key Employee’s employment with an entity that is not a
subsidiary or affiliate of the Company (a “Successor Employer”) during the
period that the provisions of this Section 3.8 remain in effect, Key Employee
will provide such Successor Employer with a copy of this Agreement and will
notify the Company of such employment within 30 days thereof. Key Employee
agrees that in the event of a breach of the terms and conditions of this Section
3.8 by Key Employee, the Company will be entitled, if it so elects, to institute
and prosecute proceedings, either in law or in equity, against Key Employee, to
obtain damages for any such breach, or to enjoin Key Employee from any conduct
in violation of this Section 3.8.
9.Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Key Employee is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the benefits provided for in this ARTICLE III,
together with any other payments and benefits which Key Employee has the right
to receive from the Company would constitute a “parachute payment” (as defined
in Section 280G(b)(2) of the Code), then the benefits provided hereunder
(beginning with any benefit to be paid in cash hereunder) will be reduced (but
not below zero) so that the present value of such total amounts and benefits
received by Key Employee will be $1.00) less than three times Key Employee’s
“base amount” (as defined in Section 280G(b)(3) of the Code) and so that no
portion of such amounts and benefits received by Key Employee will be subject to
the excise tax imposed by Section 4999 of the Code. The determination as to
whether such a reduction in the amount of the benefits provided hereunder is
necessary will be made by the Board in good faith. If a reduced cash payment is
made and through error or otherwise that payment, when aggregated with other
payments and benefits from the Company used in determining if a “parachute
payment” exists, exceeds $1.00 less than three times the Key Employee’s base
amount, then Key Employee will immediately repay such excess to the Company upon
notification that an overpayment has been made. Nothing in this Section 3.9 will
require the Company to be responsible for, or have any liability or obligation
with respect to, Key Employee’s excise tax liabilities under Section 4999 of the
Code.
10.Payments Subject to Section 409A of the Code. Notwithstanding any provision
of this Agreement to the contrary, all provisions of this Agreement are intended
to comply with Section 409A of the Code and the applicable Treasury regulations
and administrative guidance issued thereunder (collectively, “Section 409A”) or
an exemption therefrom and shall be construed and administered in accordance
with such intent. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of Key Employee’s
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of Section
409A), (a) any such expense reimbursement shall be made by




--------------------------------------------------------------------------------




the Company no later than the last day of the taxable year following the taxable
year in which such expense was incurred by Key Employee, (b) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (c) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year; provided, that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect. Notwithstanding any
provision in this Agreement to the contrary, if any payment or benefit provided
for herein would be subject to additional taxes and interest under Section 409A
if Key Employee’s receipt of such payment or benefit is not delayed until the
earlier of (x) the date of Key Employee’s death or (y) the date that is six
months after the termination of employment (such date, the “Section 409A Payment
Date”), then such payment or benefit shall not be provided to Key Employee (or
Key Employee’s estate, if applicable) until the Section 409A Payment Date.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall the Company or any of its
affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Key Employee on account of non-compliance
with Section 409A.
ARTICLEVII

ARTICLEVIIIMISCELLANEOUS
1.Governing Law. This Agreement is governed by and will be construed in
accordance with the laws of the State of Texas, without regard to the conflicts
of law principles of such State.
2.Amendment and Waiver. The provisions of this Agreement may be amended,
modified or waived only with the prior written consent of the Company and Key
Employee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement will be construed as a waiver of such provisions or
affect the validity, binding effect or enforceability of this Agreement or any
provision hereof.
3.Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law will, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.
4.Entire Agreement. Except as provided in the written benefit plans and programs
referenced in Section 2.3(d) and Section 2.3(e), this Agreement embodies the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way. For the avoidance of
doubt, this Agreement does not supersede or preempt any understanding, agreement
or representation regarding stock, stock options, or other equity interests.
5.Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.
6.Headings. The paragraph headings have been inserted for purposes of
convenience and will not be used for interpretive purposes.
7.Actions by the Board. Any and all determinations or other actions required of
the Board hereunder that relate specifically to Key Employee’s employment by the
Company or the terms and conditions of such employment will be made by the
members of the Board other than Key Employee (if Key Employee is a member of the
Board), and Key Employee will not have any right to vote or decide upon any such
matter.




--------------------------------------------------------------------------------




8.Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of January 1, 2015.
COMPANY:
                                        
ORION MARINE GROUP, INC.






By:    /s/ Mark R. Stauffer
Name: Mark R. Stauffer
Title: President & Chief Executive Officer
                                                       


KEY EMPLOYEE:




/s/ James L. Rose
Name: James L. Rose




